PER CURIAM.
Appellant, David Moliver, appeals the dismissal of two wrongful death cases based on the doctrine of forum non conve-niens. We affirm.
Appellee, Aerovias Nacionales de Colombia, S.A. (Aerovias), the owner of the plane, is a Colombian corporation having its principal place of business in Colombia. Appel-lee, Avianca, Inc. (Avianca), is a New York corporation handling sales and marketing for Aerovias in the United States. Avianca has no involvement in the flight operations of Aerovias.
The trial court consolidated two wrongful death claims. The decedents, citizens of Mexico, perished in a plane crash in Colombia, South America. The flight’s origin and destination were two cities within Colombia. Appellant contends that Dade County, Florida is the proper venue for this action because Aerovias’ agent, Avianca does business in this State.
We find that the trial court properly applied the doctrine of forum non conveniens. “The doctrine of forum non conveniens, under which an action is technically maintainable in the existing forum may be dismissed if it more appropriately should be maintained elsewhere, applies only when all of the parties are citizens of, and the cause of action accrued in, another jurisdiction.” *788Envases Venezolanos, S.A. v. Collazo, 559 So.2d 651 (Fla. 3d DCA 1990); see also Piper Aircraft Corporation v. Schwendemann, 578 So.2d 319 (Fla. 3d DCA 1991).
Affirmed.